UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7900



JOSE A. DOYHARZABAL,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CA-00-2995-7-24BG)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose A. Doyharzabal, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose   A.   Doyharzabal   appeals   the   district   court’s   order

granting summary judgment to the Bureau of Prisons on his claims

filed under the Privacy Act, 5 U.S.C.A. § 552a (West 1996 & Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Doyharzabal v. Federal Bureau of Prisons, No.

CA-00-2995-7-24BG (D.S.C. Sept. 13, 2001).      We grant Doyharzabal’s

motion for leave to amend his informal brief.         We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                               AFFIRMED




                                   2